Order entered May 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00531-CV

                            JUAN CARLOS FLORES, Appellant

                                               V.

         CHASCO, INC. A/K/A CHASCO INTERIORS, INC., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-14912-H

                                           ORDER
       We GRANT appellant’s May 19, 2015 unopposed motion for extension of time to file

reply brief and ORDER the brief be filed no later than June 8, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE